Case 2:20-cv-01158-JMA-SIL Document 15 Filed 06/04/20 Page 1 of 2 PagelD #: 192

Sern CY Cr Serney

Attorneys at Law
409 Route 112
Port Jefferson Station, New York 11776
(631) 928-1444
Fax: (631) 928-5705
Of Counsel:
John J. Tierney, Esq. Stephen A. Ruland, Esq.
Michael E. Tierney, Esq. (Retired)

June 4, 2020
Via ECF

Honorable Joan M. Azrack

United States District Court

Eastern District of New York

Alfonse D’ Amato Federal Courthouse
100 Federal Plaza

Central Islip, NY 11722

Re: — Allstate Vehicle and Property Insurance Company v. Krzysztof Mars, et. al.
Case No.: 20-cv-1158(JMA)(SIL)

Dear Honorable Azrack:

Pursuant to this Courts Individual Rules Section IV B the undersigned counsel for
Krzysztof Mars and Dorota Mars Individually and as parents and natural guardians of M.M., an
infant, and Willie Moore and Ursula Moore Individually and as the parents and natural guardians
of D.W.M. and D.D.M. infants in the above-captioned action hereby, upon consent of each
defendants counsel, jointly respond to Plaintiff's letter for a pre-motion conference which seeks
permission to file a motion for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12 (c).

At the outset we point out to the Court that the civil cover sheet for the Complaint filed
by Plaintiff omitted any mention of a related action although Plaintiff's counsel was aware of the
action. Accordingly Judge Hurley who has been presiding over the underlying case since May
25, 2018 (over two (2) years ago) has no idea that this action is pending. Also the Complaint
fails to include the Order of Judge Hurley dated August 27, 2019 although it is referred to as an
exhibit in the Complaint.
Case 2:20-cv-01158-JMA-SIL Document 15 Filed 06/04/20 Page 2 of 2 PagelD #: 193

The Answers filed by Defendants counsel include affirmative defenses of failure to state

a cause of action, laches, waiver, estoppel, and unclean hands among other affirmative defenses,
Given the above we will respectfully submit to the Courts direction on this matter.

cc,

Very truly yours. /

LL
STEPHEN’ A. RULAND (SR 2832)
TIERNEY & TIERNEY, ESQS.
409 Route 112
Port Jefferson Station, NY 11776
Stephen. ruland@tierneylaw.net
Attorneys for Defendants
KRZYSZTOF MARS and DOROTA
MARS, Individually and as the parents and
natural guardians of M.M., an infant

 

/s/CHM

 

CORY MORRIS, ESQ. (CM 5225)
LAW OFFICES OF CORY H. MORRIS
135 Pinelawn Road — Suite 250s
Melville, NY 11747
Cory.H.Morris(@protonmail.com
Attorneys for Defendants
WILLIE MOORE and URSULA
MOORE, individually and as the parents
and natural guardians of D.W.M. and
D.D.M. infants

All parties (ECF)

LEWIS, JOHS, AVALLONE, AVILES, LLP (Via e-mail)
KAREN M. BERBERICH, ESQ.
kmberberich@lewisjohs.com

Attorneys for Plaintiffs

One CA Plaza — Suite 225

Islandia, NY 11749
